Appeals unanimously dismissed, without costs. Memorandum: Plaintiffs seek to review on appeal certain rulings of the court made during trial which have been embodied in an order entered on plaintiffs’ motion granting a mistrial pursuant to CPLR 4402. It is well settled that an order granting a mistrial motion and rulings made by the court during trial are not appealable (see Richardson v Wengatz, 33 AD2d 947; Northern Operating Corp. v Anopol, 30 AD2d 690; Landberg v Fowler, 278 App Div 661; Dunbar v Ingraham, 275 App Div 898; Matter of Taylor, 271 App Div 947; Fine v Cummins, 260 App Div 569). Moreover, it is the general rule that a party in whose favor an order is made is not aggrieved (CPLR 5511; Matter of Bayswater Health Related Facility v Karagheuzoff, 37 NY2d 408, 413; 10 Carmody-Wait 2d, NY Prac, § 70:54). (Appeals from order of Monroe Supreme Court—motion for new trial.) Present—Moule, J. P., Cardamone, Simons, Dillon and Hancock, Jr., JJ. [92 Misc 2d 764.]